                Case 1:20-cv-05867-VEC Document 23
                                                24 Filed 03/02/21 Page 1 of 2

                                                                               360 Lexington Ave.
 G       GRABER | PLLC                                                             Fifteenth Floor
                                                                              New York, NY 10017
                                                                         Telephone: (212) 877-9009
                                                                         Facsimile: (646) 478-9232
                                 USDC SDNY                                    www.graberfirm.com
                                 DOCUMENT
                                 ELECTRONICALLY FILED
Daniel A. Graber, Esq.
dgraber@graberfirm.com
                                 DOC #:
                                 DATE FILED:                   MEMO ENDORSED
                                                            March 2, 2021



        Via ECF

        Honorable Valerie Caproni
        United States District Judge
        Southern District of New York
        40 Foley Square, Room 240
        New York, NY 10007

              Re:    Trustees of the New York City District Council Pension
                     Fund, et al. v. New York Mastclimbing LLC et al.
                     Docket No. 20 CV 5867 (VC)

        Dear Judge Caproni:

              We represent the Defendants in the above captioned matter. We write jointly
        with counsel for Plaintiffs to request one final adjournment of the March 4, 2021
        deadline to submit the proposed case management plan and the initial conference
        scheduled for March 12, 2021 at 11:00 a.m.

              The parties remain in the process of discussing settlement and have gotten
        very close. As part of negotiations, Defendants requested an assessment of
        potential withdrawal liability which required an analysis that has now been
        completed. We are now determining whether in light of that we can finalize a
        settlement to dispose of the case or will instead need to proceed to discovery. It goes
        without saying that the determination has been complicated by the business
        uncertainties surrounding the pandemic.

              Accordingly, we respectfully request one final 30-day extension of the
        deadline to submit the proposed case management plan and a corresponding
        adjournment of the initial conference. Although the Court has been very generous
        in granting time being that this is the parties’ fourth such request, we remain
        hopeful that they will be able to resolve this matter without the need for further
                Case 1:20-cv-05867-VEC Document 23
                                                24 Filed 03/02/21 Page 2 of 2

Graber PLLC
March 2, 2021
Page 2




     litigation.

            We thank the Court for its time and attention to this matter.

                                                        Respectfully submitted,
                                                        GRABER PLLC




                                                        Daniel Graber, Esq.

     cc: Plaintiffs’ counsel (via email and ECF)




         $SSOLFDWLRQ*5$17('7KHLQLWLDOSUHWULDOFRQIHUHQFHLV
         DGMRXUQHGWR$SULODWDP7KHSDUWLHV MRLQW
         VXEPLVVLRQVDUHGXHE\$SULO7KHSDUWLHVPXVWDSSHDU
         IRUWKHKHDULQJE\GLDOLQJXVLQJWKHDFFHVVFRGH
         DQGWKHVHFXULW\FRGH1RIXUWKHUH[WHQVLRQVZLOO
         EHJUDQWHG
         SO ORDERED.




         HON. VALERIE CAPRONI
         UNITED STATES DISTRICT JUDGE

                                                                  
